Exhibit 10.1






FUEL SYSTEMS SOLUTIONS, INC.
2009 INCENTIVE BONUS PLAN






1. Purpose.




     This plan shall be known as the Fuel Systems Solutions, Inc. 2009 Incentive
Bonus Plan (the “Plan”). The purpose of the Plan shall be to provide incentive
compensation for the officers and employees of Fuel Systems Solutions, Inc., its
Subsidiaries and divisions.

2.      Definitions.     (a)      “Award” means any grant of incentive
compensation.     (b)      “Award Certificate” means any written notice pursuant
to which Awards are  



granted under the Plan.




(c)      “Board of Directors” and “Board” mean the board of directors of the
Company.   (d)      “Committee” means the Compensation Committee of the Board.  
(e)      “Company” means Fuel Systems Solutions, Inc.   (f)      “Corporate
Services” means corporate, finance, accounting, administrative,  



“overhead” and other similar services.




     (g) “Division” means any operating or administrative unit of the Company or
any of its Subsidiaries for which profit and loss is measured separately and
which is designated by the Committee as a “Division” for purposes of this Plan,
in the Committee’s sole and absolute discretion.

     (h) “Eligible Employee” means a full-time employee (regularly working at
least 32 hours per week) of the Company or any of its Subsidiaries who has been
continuously employed by the Company or one of its Subsidiaries for at least six
months prior to the end of the applicable Performance Year, is employed by the
Company or one of its Subsidiaries at the end of the applicable Performance
Year, and is employed by the Company or one of its Subsidiaries on the date of
grant of the Performance Award. The transfer of an Eligible Employee between
Divisions, from the Company to a Subsidiary, from a Subsidiary to the Company,
or from one Subsidiary to another shall not be considered a termination of
employment; nor shall it be considered a termination of employment if an
Eligible Employee is placed on military or sick leave or such other leave of
absence which is considered by the Committee in its sole and absolute discretion
as continuing intact the employment relationship.

--------------------------------------------------------------------------------

     (i) “Net Profit” of a Division means the net profit of the Division over
the applicable Performance Year as determined in the sole and absolute
discretion of the Committee. For the 2006 Performance Year, Net Profit for any
Division shall exclude expenses associated with providing Corporate Services to
the Division by the Company or a Subsidiary of the Company, whether or not such
services are specifically incurred by the Division itself; the amount of the
excluded Corporate Services will be determined in the sole and absolute judgment
of the Committee, or the Board as the case may be. For any Performance Year
after the 2006 Performance Year, the calculation of Net Profit for a Division
may include expenses associated with providing Corporate Services to the
Division by the Company or a Subsidiary of the Company, whether or not such
services are specifically incurred by the Division itself.

(j)      “Participant” means an individual who receives an Award under this
Plan.   (k)      “Performance Award” means an Award granted to a Participant
under Section 6  

based upon the achievement of applicable performance goals.

     (l) “Subsidiary” means a corporation or other entity of which outstanding
shares or ownership interests representing 50% or more of the combined voting
power of such corporation or other entity entitled to elect the management
thereof, or such lesser percentage as may be approved by the Committee, are
owned directly or indirectly by the Company.



3. Administration.




     The Plan shall be administered by the Compensation Committee of the Board
with respect to (i) executives of the Company who are covered by SEC reporting
requirements (Executive Officers), subject to Board ratification, and (ii) all
other officers and employees, provided that with respect to all the other
officers and employees the Board may at any time administer the Plan with
respect of such officers and employees (other than Executive Officers), in which
case the term “Committee” shall be deemed to mean the Board for all purposes
herein with respect to such officers and employees. Subject to the provisions of
the Plan, the Committee or the Board, as the case shall be, shall be authorized
to:

(i)      select persons to participate in the Plan and determine eligibility for
benefits under the Plan,   (ii)      determine the form, substance and size of
Awards made under the Plan to each Participant, and the conditions and
restrictions, if any, subject to which such Awards will be made,   (iii)     
approve the form of Award Certificates, if any, used under the Plan,   (iv)     
certify that the conditions and restrictions applicable to any Award have been
met,   (v)      modify the terms of Awards made under the Plan, including
accelerating any payment or waiving any restrictions on or conditions of such
Awards, or otherwise adjusting any terms of such Awards, but only if such change
is made in writing by an authorized officer of the Company or a subsidiary.  

2

--------------------------------------------------------------------------------

(vi)      interpret the Plan and Awards made thereunder,   (vii)      make any
adjustments necessary or desirable in connection with Awards made under the Plan
to Eligible Employees located outside the United States, including, as
appropriate, the establishment of sub-plans under which Awards may be crafted in
response to the laws of foreign jurisdictions,   (viii)      take such action as
are necessary or advisable for the Plan and the operation of the Plan to comply
with the applicable requirements of applicable laws of the United States or any
foreign jurisdiction where an employee is located.   (ix)      adopt, amend, or
rescind such rules and regulations, and make such other determinations, for
carrying out the Plan as it may deem appropriate.  

     Decisions of the Committee, or the Board, as the case may be, on all
matters relating to the Plan shall be in the Committee’s or Board’s sole and
absolute discretion and shall be conclusive and binding on all parties. The
Board may delegate to one or more officer(s) of the Company its authority to
carry out the terms of the Plan and adopt and amend rules under the Plan.

     The Company shall not be required to establish any special or separate fund
or make any other segregation of assets to assume the payment of any Award under
the Plan, and rights to the payment of such Awards shall be no greater than the
rights of the Company’s general creditors.



4. Eligible Participants.




     Participation in the Plan shall be open to all Eligible Employees of the
Company and its Subsidiaries (including individuals located outside the United
States). No employee shall have a claim to be granted any Award under the Plan.
Nothing in the Plan or in any Award shall confer any right on a Participant to
continue as a employee of the Company or shall interfere in any way with the
right of the Company to terminate such employment or to reduce the compensation
or responsibilities of a Participant at any time. By accepting any Award under
the Plan, each Participant and each person claiming under or through him or her
shall be conclusively deemed to have indicated his or her acceptance and
ratification of, and consent to, any action taken under the Plan by the Company,
the Board or the Committee, or any officer of the Company.

     Determinations made by the Committee under the Plan need not be uniform and
may be made selectively among eligible individuals under the Plan, whether or
not such individuals are similarly situated. An Award of any type made hereunder
in any one year to an Eligible Employee shall neither guarantee nor preclude a
further grant of that or any other type to such Eligible Employee in that year
or subsequent years.

5.      Performance Awards.     (a) Grant of Performance Awards. A Performance
Award may be granted to an  

Eligible Employee only if both of the following have occurred: (i) the Eligible
Employee’s Division has achieved a Net Profit or such other financial goals as
the Board or Committee shall

3

--------------------------------------------------------------------------------

set during the Company’s applicable fiscal year (the “Performance Year”), and
(ii) the Eligible Employee has achieved his or her Employee Goals (as defined
below) for the Performance Year.

     In general, the Committee, or the Board as the case may be, shall establish
the Net Profit or other financial goals and the Employee Performance Goals no
later than March 31 of each year by means of the dissemination to Eligible
Employees of the Fuel Systems Incentive Bonus Plan Policy. The Fuel Systems
Incentive Bonus Plan Policy shall in all cases be subject to the terms of this
Plan.

     (b) Division Performance Goals. The Committee, or the Board as the case may
be, shall set Performance goals for each Division for each fiscal year, leading
to the calculation of a Division Award Pool.

     The Committee, or the Board as the case may be, may allocate a portion of a
Division Award Pool to Eligible Employees who are not employed by the Division,
but who nonetheless provide Corporate Services to or on behalf of such Division.

     Any portion of a Division’s Award Pool for any Performance Year that is not
distributed as Performance Awards to Eligible Employees of that Division due to
such Eligible Employees not attaining their Employee Goals shall, for such
Performance Year, not be re-allocated among other Eligible Employees within that
Division for such Performance Year.

     (c) Employee Performance Goals. The Committee, or the Board as the case may
be, shall determine the portion of any Division Award Pool that is to be awarded
to a Participant on the basis of the individual’s performance over the
Performance Year in relation to performance goals for such Performance Year
(“Employee Goals”). Employee Goals need not be based upon an increase or
positive result under a particular criterion and may include, for example, the
maintenance of the status quo or the limitation of economic losses. Employee
Goals may also be based on productivity, safety, attendance and adherence to the
Company’s policies. The Employee Goals for different Eligible Employees may vary
in relation to the job classification of the Eligible Employee or among
Participants in the same job classification. The Employee Goals shall be
determined by the Committee, or the Board, as the case may be, in consultation
with and upon the recommendations of the supervisors within each Division. If
any Eligible Employee fails to meet his or her Employee Goals, the Committee, or
the Board as the case may be, may grant that Eligible Employee a portion of, or
none of the Performance Award he or she might otherwise receive if he or she had
met his or her Employee Goals.

     (d) Payment of Performance Award. A Participant’s Performance Award, if
any, shall be paid in the form of a lump sum in cash, subject to any applicable
withholding or other taxes; provided however, if the Committee or the Board so
determines, in its sole discretion, some or all of the Participant’s Performance
Award may be paid in the form of Restricted Stock granted under the Company’s
2009 Restricted Stock Plan. However, to exercise such right, the Committee or
the Board takes action under the Company’s 2009 Restricted Stock Plan and the
value of the Award paid in Restricted Stock generally shall equal the amount of
cash otherwise payable, but the restricted stock shall be subject to vesting
periods. Performance Awards shall be paid as soon as practicable after the
results for the Performance Year have been finalized and

4

--------------------------------------------------------------------------------

the Committee, or the Board as the case may be, has been able to determine that
the applicable Employee Goals have been reached.

     The payment of the Participant’s Performance Award shall be made by March
31 following the end of the Performance Year.

     The amount of the Performance Award granted to any Eligible Employee who
was not a full-time regular employee of the Company or one of its Subsidiaries
for the entire Performance Year shall be reduced pro rata based on the number of
calendar days that the employee was not a full-time regular employee of the
Company or one of its Subsidiaries.

     Notwithstanding any other provisions of this Plan, the Performance Award
for any Participant may be reduced or eliminated by the Committee in its sole
and absolute discretion prior to payment.

     It is the Company’s intent that the Plan be operated in compliance with,
and no Award be treated as the payment of deferred compensation for purposes of
Section 409A of the United States Internal Revenue Code.



6. Withholding Taxes.




     The Company, to the extent permitted or required by law, shall have the
right to deduct from any payment of an Award taxes of any kind required by law
to be withheld.



7. Award Certificate.




     Each Participant to whom an Award is made under the Plan shall receive an
Award Certificate which may also include an Award under the Company’s 2009
Restricted Stock Plan as provided in Section 5(d) hereof.

8.      Unfunded Status of Awards.     The Plan is intended to be an “unfunded”
plan for incentive compensation.   9.      Amendment and Termination of the
Plan.     The Board of Directors or the Committee may amend or terminate the
Plan at any time.   10.      Commencement and Expiration of the Plan.  

     The date of the commencement of the Plan shall be June 30, 2009 and Awards
may be made under the Plan for the full calendar year 2009 at any time. The Plan
shall automatically expire after five years, on June 30, 2014, provided that the
expiration of the Plan shall not affect any Awards granted under the Plan prior
to the expiration date and such Awards shall continue to be governed under the
terms and conditions of the Plan.

5

--------------------------------------------------------------------------------